DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 07/30/2020 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,7,10-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of increasing stem or progenitor cell fusion with damaged muscle cells comprising intramuscular administration to a subject, a stem or progenitor cell expressing on its surface hemagglutinin and F (HN/F) whereby the HN/F supports fusion of the administered cell with a damaged muscle cell of the subject, thereby increasing fusion of the stem or progenitor cells with the damaged muscle cells compared to  stem or progenitor cells not expressing HN/F, does not treatment of cell damage or disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The above scope is amended compared to the previous office action in light of Applicant’s amendments to the claims. However, the grounds of the rejection remain the same.

	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

	The nature of the invention relates to fusion of cells by expressing viral HN and F proteins which, in nature, enable viruses to bind and fuse with cells. In the instant invention, nucleic acids encoding these proteins are introduced into cells to render them fusogenic.		
	Claim 1, as amended, is drawn to a method of alleviating the symptom of degenerative muscular diseases by administering stem or progenitor cells transformed with a vector including genes (interpreted as a nucleic acid comprising) encoding HN and F proteins to a subject. Claim 13 is drawn to a method for treating muscular disease using the same methodology recited in claim 1.
	The specification provides working examples supporting the expression of HN and F in mammalian cells to induce cell fusion. Following cell fusion, proteins from one cell can affect 
	Example 1-Mouse neural stem cells, NSC34, were treated with thapsigargin (TGN) causing the cells to enter apoptosis. The apoptosing NSCs were then fused with human MSCs using sendai virus (known to aid cell fusion). Annexin V, a marker of cell death correlated with unfused cells, indicating the fusion of the apoptosing NSCs with MSCs lead to reduction this singular marker of apoptosis. While HN/F is not used to induce fusion, this example shows that proteins from a human stem cell can reduce annexin V expression in the mouse cell.
Example 4 teaches the fusion of mNSC (NSC34) with hMSC by expressing HN and F in the MSCs. Example 6 teaches the fusion of hMSC expressing HN/F with thapsigargin treated mouse NSC34 cells leads to expression of 5 repair genes (MSH2, NONO, HMGB1, PCNA and DDB1) in fused cells whereas they are decreased in dying mouse NSCs. It is noted that the specification fails to support if these genes are human or mouse and does not provide a hMSC control for comparison.  Thus, it cannot be determined if the mouse repair genes are increased in expression level or if these repair gene levels are the human genes expressed in the hMSCs and no increase is actually observed, instead the human repair gene products are just added to the mouse NSC. 
Example 7 teaches fusion of human HeLa cells expressing HN/F to mouse N2A supporting that the efficacy of cell fusion using HN/F in mammalian cells is not limited to MSCs and NSC34 cells. Example 8 looks at the mechanism behind the increase in DDB-1 (repair gene) in fused cells. The DDB-1 promoter has a binding motif for the transcription factor TDP-43. Cells overexpressing TDP-43 were found to have increased DDB1 expression. Fused mouse N2A/human HeLa cells, fused with sendai (not HN/F), showed increased mouse DDB1 expression and the occupancy of TDP-43 in the mDDB1 promoter region was increased by 4 it fails to support that any cell damage was actually reduced.
	Claims 1 and 13 have been amended to recite an effect of the method steps. However, the preamble recites alleviating the symptom of degenerative muscular disease (claim 1) and “treating degenerative muscular diseases,” which are not enabled as set forth above.
	The specification teaches that cells expressing HN and F are stem cells with cellular proteins that are beneficial to the cells with which they fuse. Claim 1 merely requires administering a cell expressing HN and F to a subject and does not recite what cells are to be targeted or whether the targeted cells are the cells where reduced damage will occur. The specification fails to support that expression of HN and F reduces cell damage. 
	Claim 1 is broadly drawn to alleviating the symptom of degenerative muscular disease. The specification teaches treating cells, in vitro, wherein apoptosis has been artificially induced in cells using thapsigargin. Thapsigargin has a highly specific mechanism of action. It inhibits sarco/endoplasmic reticulum Ca2+ ATPase, leading to apoptosis (Doan, Steroids, 2015, 97:2-7). The specification teaches that fusion of thapsigargin treated cells with mesenchymal stem cells leads to induction of some cellular repair genes such as DDB1 in the thapsigargin treated cells. DDB1 promotes DNA repair (Lovejoy, 2006, Molecular and Cellular Biology, 26:7977-7990). Thapsigargin, however, is not taught to induce DNA damage. Thus, the induction of DNA repair genes does not necessarily correlate with the alleviating the symptom of degenerative muscular disease recited in the preamble of claim 1. Furthermore, the induction of 3 repair genes as supported by the specification fails to support that cell damage was repaired. Moreover, “cell damage” is more broad than inducing DNA damage or inducing apoptosis. Supported by Damjanov, there are multiple causes of cell injury and the effects of cell injury do not always 
	The specification also provides 2 in vivo examples. Example 9 is relevant to previously pending claim 12, which is drawn to treatment of any neurodegenerative disease or neurological disease. Example 9 utilizes a mouse SOD mutant model of ALS. Example 9 has three experimental groups, treatment with saline (negative control), treatment with human MSCs and treatment with fusogenic hMSCs (HN/F). The results show that mice treated with the fusogenic hMSCs perform better than control mice in the rotorod test. The specification fails to discuss how the cells were administered to treat the ALS symptom of falling off the rotorod. The ALS example is not relevant to claims 1 and 13, which are not drawn to neurodegenerative disease, but are drawn to muscle cell damage.
Example 9 also teaches treatment of mdx mice, which are a model of Duchenne muscular dystrophy.  Here, MSCs or fusogenic HN/F-MSCs were introduced into mdx mice through intra-spinal cord injection (declaration states this should read intramuscular)and at 15 weeks post-injection both MSCs and fusogenic MSCs were found in the skeletal muscle. The specification states that after 15 weeks, the human dystrophin expression was significantly increased in the fusogenic hMSC treated animals. However, the figures are not clear and it cannot be determined what this increase was relative to. It is not clear if non-fusogenic hMSC fused to mouse cells to some degree nor is it clear if those cells express dystrophin. It appears the specification is implying that the human MSCs are induced to express dystrophin following fusion to mdx mouse muscle cells. If this is the case, it fails to support treatment of DMD and, further, this result fails to support                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
Mitani (2017, FASEB J, 31:400-411) found that fusion of various cells types, including mesenchymal stem cells, to muscle cells of mdx mice (using the fusogenic protein myomaker in place of HN/F) could lead to expression of dystrophin in a fraction of fused cells. However, this was not observed when carried out in vivo. Notably, the claims are not limited to inducing expression of dystrophin and the expression of dystrophin in the working example does not support a reduction in muscle damage. 
Therefore, given the breadth of the claims, the state of the art and the level of guidance in the specification, it would require undue experimentation to carry out the methods as claimed. 
Applicant argues that “alleviating the symptom of degenerative muscular disease” addresses the rejection. In response, this amendment to the preamble is overly ibroad in that it fails to specify which symptom or symptoms are alleviated. The number of symptoms encompassed is quite large and the specification has only supported increased muscle force and increased dystrophin expression as an effect. Applicant argues that the Sung Declaration dated 01/21/2021 supports that cell damage can be reduced. The data in the declaration support that fusion with fMSCs, compared to MSCs, leads to increased dystrophin expression (it is unclear if that is human or mouse dystrophin) and muscle force is increased when fused to fMSCs compared to MSCs. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of claims 1-4,7,10-11 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of the amendments to the claims. 
Claims 1-4,7,10,11 and 13 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 is unclear in reference to “the symptom of degenerative muscular diseases” because there are many different symptoms for various different diseases. 
Claim 1 is further unclear because recites the term “increase”, which a relative term, “ without specifying what the increase is in comparison to. 
Finally, claim 1 is unclear because it is drawn to a method for alleviating the symptom of degenerative muscular disease but end with the method resulting in increased cell fusion. Thus, it is not clear if alleviation of a symptom is intended to be an effect of the method.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1,3,7,10-11 and 13 remain rejected and newly added claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gussoni (1999, Nature, 401:390-394) in view of Lee (May 12, 2015; IDS) and Long (2011, PLoS ONE, 6:e26381, pages 1-9).
Claim 1 is drawn to a method for reducing cell damage comprising administering stem cells or progenitor cells transformed with a vector including genes encoding HN and F proteins to a subject wherein the subject suffers from disease having muscle cell damage.
Gussoni taught administration of allogenic (claim 10) HSCs (adult stem cells; claim 11) to an mdx mouse (subject suffers from muscle damage, Duchenne musclular dystrophy; claim 7) leads to partial restoration of dystrophin expression. Less than 10% of the myofibers were positive for the fused cell nucleus (detected by Y-chromosome). Gussoni did not teach use of HN/F to enhance cell fusion.
However, Lee teaches expression of HN/F in MSCs enhances fusion with neurons. Lee also teaches that cell fusion can have restorative effects following tissue damage. Additionally, Long found that all cell types tested were able to fuse with skeletal muscle fibers when the cells expressed H7(hemagglutinin) and F proteins. Long transfected cells with the HN and F genes using non-viral recombinant vectors (claim 3) .
It would have been obvious at the time of filing to use the methods of Lee and/or Long to increase fusion of MSCs with the muscle cells as taught by Long to arrive at the invention as claimed. One would have been motivated to make such a combination because Gussoni taught that damaged muscle cells benefitted from the fusion and Lee and Long taught the use of the viral binding and fusion proteins enhanced fusion of cells. One would have had a reasonable expectation of success as Lee taught expression of HN/F on cells increased fusion by 3.5 fold. 
. 
Claims 1 and 2 remain rejected under 35 U.S.C. 103 as being unpatentable over Gussoni (1999, Nature, 401:390-394) in view of Lee (May 12, 2015; IDS) and Long (2011, PLoS ONE, 6:e26381, pages 1-9) as applied to claims 1,3,7,10-11 and 13 above, and further in view of Bossart  (2013, Viral Entry into Host Cells edited by Stefan Pöhlmann and Graham Simmons.
©2013 Landes Bioscience and Springer Science+Business Media., pages 1-34).
.Gussoni, Lee and Long meet the limitations of claim 1 as set forth above. Lee was silent with regard to the viral source of HN and F and Long taught use of measles HN and F. Neither reference taught use of HN and F proteins derived from sendai, HIV, influenza or VSV as recited in claim 2. However, Bossart teaches the role of HN and F in viral entry through fusion of the viral envelope with the cell membrane for the family paramyxoviridae, which includes measles as well as the viruses recited in claim 2. 
Thus, it would have been obvious to substitute any of the paramyovirus species HN and F fusion proteins for the measles virus proteins taught by Long. One would have been motivated to do so as Bossart taught the specific viruses as members of a broader genus that use the HN and F proteins to aid in fusion. Thus, it would be obvious to substitute any one for the other with a reasonable expectation of success. 
Applicant failed to respond to this rejection.

Claims 1 and 4 remain rejected under 35 U.S.C. 103 as being unpatentable over Gussoni (1999, Nature, 401:390-394) in view of Lee (May 12, 2015; IDS) and Long (2011, PLoS ONE,  as applied to claims 1,3,7,10-11 and 13 above, and further in view of Wang (2014, Discov Med, 18:67-77).
Gussoni, Lee and Long meet the limitations of claim 1 as set forth above. Lee was silent with regard to the vector for transfer of genes encoding HN and F and Long taught use of a plasmid vector. Neither reference taught transfer of HN and F proteins –encoding genes on a viral vector that is a retrovirus. However, Wang taught that human viral vectors are more commonly used than non-viral delivery due to their superior gene transfer efficiency. Wang taught that pathogenic viruses, including human immunodeficiency virus (HIV), are among the most widely used vectors in gene therapy. Most of the viral genes are replaced with a gene cassette while retaining signal sequences that are essential for in vitro replication and packaging in producer cell lines formulate the common theme of viral vector genome engineering. Vectors based on adenovirus (AdV), adeno-associated virus (AAV) and herpes simplex virus (HSV) are among the most widely used viral vectors in current gene therapy studies, and are more advanced in clinical translation than other types of viral vectors. 
Thus, it would have been obvious to substitute the plasmid vector taught by Long with any of the lentiviral vectors taught by Wang to arrive at the invention as claimed. One would have been motivated to do so as Wang taught the advantages of using viruses as gene delivery vectors in place of plasmids. Thus, it would be obvious to substitute any one of the recited viral vectors for a plasmid vector with a reasonable expectation of success. 
Applicant failed to respond to this rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632